Citation Nr: 1409382	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-41 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for rotator cuff injury of the left shoulder, with impingement syndrome and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from December 1962 to December 1964, and was a member of the Air National Guard in October 1993.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board previously remanded this matter for additional development in March 2012 and in August 2013.  The more recent remand directed that the Veteran be afforded a VA examination and that outstanding VA treatment record be obtained and associated with the claims file.  There has been substantial compliance with the August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).    

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

During the appeal period, the Veteran's left shoulder disability was manifested by limited motion, pain, weakness and stiffness, with flexion of the arm limited to 120 degrees at worst and abduction of the arm limited to 110 degrees at worst.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes (DC's) 5024, 5201 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in February 2007 informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings. 

Further, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded a VA examination for his left shoulder in September 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination obtained in September 2013 was adequate.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete findings regarding the symptoms and severity of the disability were provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. §3.159(c)(4). 

The Board acknowledges the contention of the Veteran's representative, in a 2013 brief, that the examination that was provided in September 2013 was inadequate.  In this brief, the Veteran's representative asserted that the examination was inadequate because it did not include CT testing, x-rays or an MRI which could reveal additional impairment.  The Board finds that a remand for another examination is not necessary.  As indicated, the examination described the manifestation of the left shoulder disability in detail and provided findings which are sufficient to evaluate the shoulder disability under the applicable rating criteria.  The Veteran's representative has not identified any specific impairments of the left shoulder which were not addressed by the September 2013 VA examination.  Thus, the Board finds that a remand for another examination is not necessary, as the examination afforded the Veteran is adequate.  Barr, supra; see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Left Shoulder Disability

The Veteran asserts that a rating in excess of 20 percent is warranted for his left shoulder disability.  He asserts that he has pain, weakness and incoordination.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. § 4.45.  The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a rotator cuff injury of the left shoulder was granted in a June 2005 rating decision.  A 20 percent rating was assigned pursuant to Diagnostic Code 5201, from August 2004.  A claim for an increased rating was received in January 2007.

Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The medical records in this case reflect that the Veteran is right-handed; therefore his left shoulder disability affects the minor extremity.  

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) (noting that the criteria under Diagnostic Code 5201 does not explicitly refer to any specific type of range of motion measurement, such as abduction, and remanding for VA to decide whether limitation of motion for purposes of establishing a certain rating requires limitation in all planes or limitation in any one plane).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

The Veteran had a VA examination in March 2007.  The Veteran reported continuous left shoulder pain, weakness and stiffness.  He also reported redness, fatigability and lack of endurance.  The Veteran reported that, on a normal basis, he could not lift his arm more than 80 degrees.  The Veteran reported that his range of motion decreased to 45 degrees with flare-ups.

Upon physical examination, the Veteran had flexion from 0 to 120 degrees, with pain at 120 degrees.  He had extension to 30 degrees, with pain at 30 degrees.  The Veteran had abduction to 110 degrees, with pain at 110 degrees and adduction to 30 degrees with pain at 30 degrees.  He had internal rotation to 10 degrees.  There was no further internal rotation due to pain at 10 degrees.  Motor strength in the upper extremities was 5/5, except for left hand grip, which was 4/5.  Sensation and deep tendon reflexes were intact.  There was tenderness to palpation around the shoulder joint.  The VA examiner noted that a left shoulder CT showed a partial tear with separation of the supraspinatus muscle from the glenoid labrum.  The VA examiner diagnosed a left shoulder condition, partial tear, with separation of the supraspinatus muscle.  The VA examiner noted that ranges of motion during active, passive, and three repetitive motions were the same.  The VA examiner indicated that there was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  There were no assistive devices.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effects on usual occupation or daily activities.  

VA outpatient records note diagnoses of left shoulder impingement but do not reflect any specific findings regarding range of motion of the shoulder.  

The Veteran had a VA examination in September 2013.  The Veteran reported flare-ups that impacted the function of the left shoulder.  The Veteran reported that the flare-ups caused occasional pain.  Range of motion testing showed flexion of the left shoulder to 170 degrees, with pain noted at 140 degrees.  The Veteran had abduction to 140 degrees.  There was no additional loss of range of motion with repetitive use testing.  The examiner noted functional loss and functional impairment of the shoulder and arm.  The functional loss included less movement than normal and pain on movement of the shoulder.  The examiner noted that there was localized tenderness of the shoulder with palpation.  There was no guarding of the shoulder.  Muscle strength of the shoulder was 5/5 with abduction and 5/5 with forward flexion of the shoulder.  The examiner indicated that the Veteran did not have ankylosis of the shoulder joint.  The Hawkins impingement test and empty can test were positive for the left shoulder.  The external rotation/ infraspinatus strength test and lift-off subscapsularis test were negative.  The examiner noted that there was tenderness of the A/C joint.  The cross-body adduction test was negative.  The examiner indicated that there were no other pertinent physical findings related to the noted conditions.

The VA examiner opined that the Veteran's shoulder disability equates to limitation of motion of the arm at the shoulder level.  The VA examiner indicated that there is no impairment of the clavicle or scapula, dislocation, nonunion or malunion.  

The June 2013 remand directed the VA examiner to determine which symptoms are attributable to the Veteran's left shoulder disability and what symptoms are attributable to nonservice-connected cervical radiculopathy.  The VA examiner opined that reduced pain and motion are related to the shoulder condition and not to a neck condition.  

In this case, the evidence does not show findings which support a rating in excess of 20 percent under the pertinent rating criteria.  A 30 percent rating under Diagnostic Code 5201 is assignable when there is limitation of motion of the arm to 25 degrees from the side.   Such findings are not shown in this case.  The March 2007  examination reflects flexion to 120 degrees, and the 2013 examination shows flexion to 140 degrees.  The Veteran had abduction of the shoulder to 110 degrees in March 2007 and 140 degrees in September 2013.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  The September 2013 VA examination reflects that there was no additional limitation of motion with three repetitions of movement during the VA examination that was related to pain, fatigue, incoordination, weakness or lack of endurance.  Upon examination in March 2007, objective evidence of painful motion was noted at 120 degrees of flexion and 110 degrees of abduction.  The September 2013 examination reflects that there was painful motion at 140 degrees flexion and 140 degrees of abduction.  Thus, the range of motion findings do not more nearly approximate the criteria for a rating in excess of 20 percent, even when painful motion is considered.  As such, the Board finds that a higher rating is not warranted under the DeLuca criteria and section 4.59.  See DeLuca, 8 Vet. App. at 206-07; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With respect to limitation of motion, the Board has considered the Veteran's report upon VA examination in 2007, that his left shoulder range of motion is decreased to 45 degrees with flare-ups.  The Board finds that the Veteran's lay statement in this regard does not provide a basis for a higher rating because not only is there an absence of objective findings to support this assertion, as a lay person without the appropriate training or expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board accords greater probative weight to the objective findings in this case for these reasons.  As such, the Veteran's contentions, standing alone, are insufficient to warrant a higher schedular rating in this instance. 

The Board has considered whether any other diagnostic codes pertaining to the shoulder are applicable.  In this regard, DC 5200 pertains to ankylosis of the scapulohumeral articulation, DC 5202 pertains to impairment of the humerus, and DC 5203 pertains to impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a. As there is no evidence showing that any of these conditions are present, a higher rating is not assignable under those provisions. 

For the reasons set forth above, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating in excess of 20 percent for a left shoulder disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Board finds that the rating criteria contemplate the Veteran's service-connected left shoulder disability.  The evidence shows that the Veteran's left shoulder disability is manifested by limited motion, pain, weakness and stiffness.   These symptoms and functional limitations are contemplated by Diagnostic Code 5201 and sections 4.40, 4.45, and 4.59 of the regulations.  See 38 C.F.R. § 4.71a. 

As such, the rating criteria are therefore adequate to evaluate the Veteran's left shoulder disability, and referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for rotator cuff injury of the left shoulder, with impingement syndrome and degenerative arthritis is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


